Martin, J.
I have no new reason to yield to the opinion of my colleagues (that a forced *669surrender cannot be ordered on the affidavit of the applicants) than its having become the judgment of the court; I nevertheless cheerfully yield.
Duncan for the plaintiffs, Turner for the defendants.
I concur also in the other part of judge Porter’s opinion, as concerns property surrendered ; the surrenderees having an interest in it, must be heard before any judgment, affecting it may be rendered.
Mathews, J.
I concur in judge Porter’s opinion.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.